Citation Nr: 1011764	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, including as secondary to service-connected 
lumbosacral strain with sclerosis.  

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with sclerosis.      

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to October 
1990.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2005, January 2007 and March 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, such an 
examination is needed.  The RO afforded the Veteran VA 
examinations in support of his appeal, but the reports of 
these examinations are inadequate to decide his claims.  

First, the Veteran alleges that his low back disability, 
which includes left leg symptoms, significantly affects or 
completely hinders his employability, particularly when he is 
experiencing flare-ups.  Examiners have acknowledged that the 
flare-ups occur, but have not commented on whether the 
Veteran has additional functional limitation during flare-ups 
and, if so, to what extent the additional limitation affects 
the Veteran's employability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in the case 
of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtainin 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).

At the two most recent VA examinations, which were conducted 
by the same individual, the VA examiner found no current 
neurologic disability.  There was no specific finding as to 
whether the Veteran had a left leg disability, but it appears 
that the examiner did not find such a condition.  The 
examination reports, however, reflect no consideration of 
evidence of a possible neurologic disorder with 
symptomatology in the legs.  These records show that the 
Veteran received VA emergency treatment in February 2008, 
when he reported radiating pain from the back into the legs.  
An MRI study in August 2004, was interpreted as showing early 
degenerative disc disease at L3-L4, and at a VA examination 
in October 2006, there was weakened motor strength in the 
hips knees and ankles.

To show a current disability for purposes of a claim for 
service connection, it is not necessary that the disability 
be present on the most recent examination.  Instead, it need 
only be shown that the disability was present at some point 
since the claim was filed.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  

In addition, the Veteran's back disability could be afforded 
staged ratings based on a finding of neurologic impairment at 
earlier points in the appeal.  Hart v. Mansfield, 21 Vet. 
App. 506 (2007); 38 C.F.R. § 4.71a, General Formula for 
Rating Diseases and Injuries of the Spine (2009).

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination by an orthopedist who has 
not previously evaluated the Veteran in 
support of his claims on appeal.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he or she conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) determine whether there is a 
current disability of the left 
leg, including a neurologic 
disability that is at least as 
likely as not associated with 
the service connected back 
disability; the examiner should 
reconcile these opinions with 
the above noted MRI and VA 
examination findings.  

A "current" disability is one 
that has been present at any 
time since his claim on 
November 20, 2007.

b) the examiner should report 
all neurologic symptoms 
associated with the back 
disability;

d) if intervertebral disc disease is 
identified, the examiner should note 
any periods of physician prescribed 
bed rest.

j) the examiner should note 
whether there is ankylosis of 
the thoracolumbar spine, and if 
so, the angle of such 
ankylosis.

k) the examiner should provide 
an opinion with a rationale as 
to whether the service 
connected back disability and 
any associated disability would 
prevent the Veteran from 
obtaining and maintaining 
gainful employment for which 
his education and occupational 
experience would otherwise 
qualify him.

l) the examiner should provide 
a detailed rationale, with 
specific references to the 
record, for the opinions 
expressed; and 

k) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains the information 
and opinions requested in this remand.

Thereafter, readjudicate the claims, 
including, if appropriate, on an 
extraschedular basis.  If any benefit 
sought on appeal is not fully granted 
issue a supplemental statement of the 
case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



